Citation Nr: 1432273	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical spine strain with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar spine strain.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of status post right shoulder surgery with impingement and pain.  

4.  Entitlement to a disability rating in excess of 10 percent for residuals of status post left shoulder surgery with impingement and pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which continued 10 percent disability ratings for the Veteran's service-connected cervical spine, lumbar spine, and right and left shoulder disabilities.  

In a November 2011 rating decision, the RO increased the Veteran's disability rating for his service-connected cervical spine disability to 20 percent, effective December 15, 2009, the date of his most recent increased rating claim.

In his July 2011 VA Form 9, the Veteran indicated that he would like to be scheduled for a Board hearing at his local VA office.  In September 2011, before his hearing could be scheduled, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA examination in August 2011.  At that time, he reported having flare-ups of his service-connected cervical and lumbar spine, and right and left shoulder disabilities.  The examiner, however, did not provide an opinion with respect to additional limitation of function during such flare-ups.  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Therefore, the examination is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic/neurological examination of his cervical and lumbar spine, and of his right and left shoulder.  The VA examination report should indicate that a complete copy of this REMAND was made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected cervical spine, lumbar spine, and right and left shoulder disabilities, and fully describe the extent and severity of those manifestations.  

With respect to the lumbar and cervical spine disabilities, the examiner should specifically address the following:

A) Report the Veteran's ranges of motion of the cervical and thoracolumbar spinal segments in degrees, and state the point at which any pain is demonstrated.

B) Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the cervical or thoracolumbar spine.  Specifically, provide an opinion as to additional limitation of motion due to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  These determinations should be expressed in terms of the degree of additional range of motion loss.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the cervical or thoracolumbar spine, and if so, the angle of such ankylosis.

D) Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician." 

To the extent possible, report periods of incapacitating episodes due to IVDS, if any, during 12-month periods throughout the pendency of the Veteran's appeal (since December 2009).

E)  Determine whether and to what extent the Veteran experiences any neurological disability associated with his service-connected cervical or lumbar spine disabilities.  Provide an approximate date for when such neurological disability began.  Identify the specific nerve(s) affected together with the degree of paralysis caused by service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the neurological disability.

With respect to the bilateral shoulder disabilities, the examiner is should specifically address the following:

A)  Report the Veteran's ranges of motion of his right and left shoulders in degrees, and state the point at which any pain is demonstrated.

B)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the right or left shoulder.  Specifically, provide an opinion as to additional limitation of motion due to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  These determinations should be expressed in terms of the degree of additional range of motion loss.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the right or left shoulder.

D)  Determine whether there is other impairment of the humerus, (i.e., loss of head, nonunion, fibrous union, malunion, recurrent dislocation) or of the clavicle or scapula (i.e., dislocation, nonunion, malunion) of the right or left arm. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

3.  Finally, readjudicate the increased rating claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



